DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taninaka; Dai (US 7716440 B2) and LI; Xiaoyang et al. (US 20190004992 A1).

 	Regarding claim 1, Taninaka discloses a server system, comprising: a first device; at least one central processing unit (CPU) coupled to the first device [FIG. 17: mass storage 81-81]; a first near data processing (NDP) engine comprising a first computing unit, the first NDP engine being associated with a second device and connected to the CPU and the second device associated with the first NDP engine [FIG. 17: CPU 162 connected to 81-82]; and a second NDP engine comprising a second computing unit connected to the CPU and the first device [FIG. 17: processing engine for online volume (NDP) being associated with second groups of mass storage 81-82 and CPU 162 coupled substantially to both sets of the plurality of mass storages 81-82 and each representation of both sets of mass storages 81-82 have the same number of volume].
 	Taninaka does not explicitly disclose NDP engine with a second computing unit.
 	Li et al., however, discloses NDP engine with a second computing unit [Abstract; ¶0004: a near-data processing (NDP) engine is provided on a chipset of a computer system to make data storage; the chipset uses the NDP engine to perform a command transformation and generate I/O command to operate a device connected to the chipset].
	It would have been obvious to one of ordinary skill in the art to have NDP engine with a second computing unit in order to operate peripheral device connected to the chipset and make data storage products simple and avoid problems with compatibility (Abstract; ¶0004).

 	As per claim 2, Taninaka discloses the server system of claim 1, wherein the first and second devices comprise at least one solid-state drive (SSD) device [Abstract].

 	Regarding claim 3, Taninaka discloses the server system of claim 2, further comprising a network interface that communicatively couples the server system to at least one remote system through a network, the at least one remote system being external to the server system [FIG. 2: Host system 2 connected remotely through interconnection network to disk array separate from the management server]; and a communication fabric connected to the CPU and the first and second NDP engines [FIG. 3: communication unit 77].

 	Regarding claim 4, Taninaka discloses the server system of claim 3, wherein a number including at least one of NDP engines comprising the server system is based, at least in part, on a minimum bandwidth of a bandwidth associated with the CPU, a bandwidth associated with the network, a bandwidth associated with the communication fabric and a bandwidth associated with the first and second NDP engines divided by a bandwidth associated with a single NDP engine [Fig. 2: interconnection network 65 connects channel adapters 61, disk adapters 62 and is a high-speed bus such an ultrafast crossbar switch performing data transfer by high-speed switching].

 	Regarding claim 5, Taninaka discloses the server system of claim 1, further comprising a switch layer connected to the first NDP engine and the first device, the switch layer configured
to adaptively connect the first NDP engine with the second device associated with the NDP
engine [Fig. 2: interconnection network 65 connects channel adapters 61, disk adapters 62 and is a high-speed bus such an ultrafast crossbar switch performing data transfer by high-speed switching].

 	Regarding claim 6, Taninaka discloses the server system of claim 5, wherein the switch layer is
connected to the second NDP engine and the first device, the switch layer configured to
adaptively connect the second NDP engine with the second device associated with the second
NDP engine [FIG. 2: crossbar switch 65 coupling first set of volume 51-52 with second set of volumes 81-82].

 	Regarding claim 7, Taninaka discloses the server system of claim 6, wherein the switch layer comprises a network fabric [FIG. 2: Crossbar Switch 65].

 	Regarding claim 8, Taninaka discloses the server system of claim 7, wherein the network fabric comprises a Peripheral Component Interconnect Express (PCIe) network, and wherein at least one NDP engine comprises a processor-based NDP engine or a Field Programmable Gate Array (FPGA) based NDP engine [col. 1: 34-50].

 As per claim 9-20, the rationale in the rejection of claims 1-8 is herein incorporated.
As per claim 17, Taninaka discloses a switch layer connected between the first NDP engine and the first device, the switch layer configured to adaptively connect the first NDP engine with respective second device associated with first NDP engine wherein switch layer is connected to second NDP engine and first device , switch layer configured to adaptively connect second NDP engine with second device associated with second NDP engine [Fig. 2: interconnection network 65 connects channel adapters 61, disk adapters 62 and is a high-speed bus such an ultrafast crossbar switch performing data transfer by high-speed switching].
As per claim 19, Taninaka discloses a switch layer connected between first NDP engine and first device, the switch layer configured to adaptively connect first NDP engine with respective second device associated with first NDP engine, switch layer being part of network fabric [FIG. 2: crossbar switch 65 coupling first set of volume 51-52 with second set of volumes 81-82].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savic (10,447,534) discloses data storage controller using data storage and CPU/GPU/FPGA including using multiple data storage controllers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   November 5, 2022                                      By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246